Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to application 17/212975 filed on 03/25/21.

Summary of claims

Claims 1-20 are pending.

Claims 1-20 are rejected.	



Oath/Declaration

The oath/declaration filed on March 25th, 2021 is acceptable. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. application 17/212969.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

As claim 1-20, the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claim 1-20 of U.S. application 17/212969.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. application 17/212981.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

As claim 1-20, the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claim 1-20 of U.S. application 17/212981.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10922466.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

As claim 1-20, the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claim 1-20 of U.S. Patent No. 10922466.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verzun et al. (US Pub. 2016/0219024).

As to claims 1 and 12 the prior art teaches a computer-implemented method for implementing a telecommunication network protocol in an application layer, the computer-implemented method comprising: 

establishing, at an application layer, data traffic between a first data link protocol (DLP) node and a second DLP node, each DLP node implemented at a processor, a virtual switch, or a software application, each DLP node comprising a slow agent and a fast agent, the slow agent configured to transmit data payloads through Ethernet frames and the fast agent configured to transmit control messages through DLP frames, each DLP frame comprising a header only without a payload and the header carrying a control message (see fig 1-5 paragraph 0177-0195 and summary);


determining, at the software application of the first DLP node, that the data traffic between the first and second DLP nodes needs a control message (see fig 1-5 and 20-23 paragraph 0204-0212); 

generating the control message at the application layer (see fig 1-7 and 27 paragraph 0074-0084, 0224-0027); 

injecting the control message to the header of a DLP frame, wherein the DLP frame does not include the payload (see fig 1-5 and 10-15 paragraph 0172-0182); 

and transmitting the DLP frame from the first DLP node to the second DLP node (see fig 1-5 and 10-20 paragraph 01914-0201 and background).

As to claims 2 and 13 the prior art teaches wherein the first DLP node and the second DLP node are manageable through a cloud portal and automated through an orchestration or a software defined network controller (see fig 1-8 paragraph 0179-0189).

As to claim 3 and 14, the prior art teaches wherein the DLP node’s functionality is implemented as an application specific integrated circuit in the processor or implemented in a network card (see fig 2-7 and 20-24 paragraph 0210-0220).

As to claims 4 and 15 the prior art teaches wherein the DLP node’s functionality is implemented as a software protocol in a physical switch or the virtual switch in a host operating system (see fig 2-8 and 22-25 paragraph 0214-0214).

As to claims 5 and 16 the prior art teaches wherein the software application is capable of acting as the first DLP node and generating the DLP frame directly (see fig 3-9 and 23-27 paragraph 0225-0232 and background).

As to claims 6 and 17 the prior art teaches wherein the software application is limited to a portion of capacity of a path used by the fast agent to preserve the capacity for other nodes (see fig 1-7 and 24-28 paragraph 0244-0250).

As to claim 7 and 18, the prior art teaches wherein the software application of the second DLP node is an application that is not capable of handling DLP protocol, and wherein the virtual switch or the processor interprets the DLP frame on behalf of the software application (see fig 2-8 and 25-29 paragraph 0264-0272).

As to claim 8 and 19 the prior art teaches wherein the software application of the second DLP node is capable of using the DLP protocol through the virtual switch or the processor (see fig 2-9 paragraph 0168-0175 and summary).

As to claim 9 the prior art teaches wherein the DLP frame is injected into traffic of the Ethernet frames, and wherein the DLP frame is treated as an Ethernet frame but without the payload (see fig 1-6 and 28-31 paragraph 0314-0322).

As to claim 10 the prior art teaches wherein the control message indicates that a particular data payload needs to be retransmitted to the software application of the first DLP node, and wherein the control message is sent based on an instruction from the software application of the first DLP node (see fig 1-5 and 28-32 paragraph 0324-0330).

As to claims 11 and 20, the prior art teaches wherein the first DLP node is implemented on a cloud firewall node (see fig 3-10 and 30-33 paragraph 0350-0360 and background).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851